                 UNITED STATES DISTRICT COURT
                 EASTERN DISTRICT OF WISCONSIN


RONALD LEMA KUPSKY,

             Plaintiff,

      v.                                            Case No. 19-CV-265

LAURA BONIS,
CHARLES YORK, and
TONIA MOON,

             Defendants.


                                      ORDER


      Plaintiff Ronald Lema Kupsky initiated a lawsuit under 42 U.S.C. § 1983,

alleging that the defendants violated his constitutional rights by denying him access

to a book that his family ordered for him. The court screened his complaint and

allowed him to proceed against defendants Laura Bonis, Charles York, and Tonia

Moon on a claim for violating his First Amendment rights and a claim for violating

the equal protection clause of the Fourteenth Amendment. The defendants have now

moved for summary judgment.

1. Relevant Facts

      1.1 The Parties

      Kupsky is incarcerated at Waupun Correctional Institution. (ECF No. 39, ¶ 1.)

Defendant Bonis worked as a social worker at Waupun between March 1992 and

March 2014 and then as the Social Services Director from March 2014 to July 2019.



       Case 1:19-cv-00265-WED Filed 01/27/21 Page 1 of 17 Document 48
(Id., ¶ 2.) Her duties included, but were not limited to: assessing and evaluating new

inmates’ treatment and security needs; monitoring and evaluating inmates’ progress

and documenting progress in their Social Services files as appropriate; providing

inmates with information about institution services and programs; and coordinating

inmate transfer and release. Bonis also provided oversight for the Social Services

Department and ensured compliance with administrative rules, the Department of

Corrections (DOC), and institution policies and procedures. She was also involved in

planning, coordinating, and administering direct programming for the treatment of

inmates and the Records program. (Id.)

      Defendant York has worked as a Property Sergeant at Waupun since March

2018. (ECF No. 39, ¶ 3.) His duties include supervising the correctional officers in the

Mail and Property Department. (Id., ¶ 4.) The Mail and Property Department is

responsible for the daily monitoring, delivery, and disposal of inmates’ mail and

property in accordance with Chapter DOC 309 of the Wisconsin Administrative Code

and institution policy and procedure. (Id.) Defendant Moon has worked as an

Institution Complaint Examiner at Waupun since November 2012. (Id., ¶ 5.) She has

the duties set forth in Chapter DOC 310. (Id., ¶ 6.)

      1.2 Publication Review

      Inmates at Waupun are permitted to purchase publications from outside

vendors. (ECF No. 39, ¶ 7.) These purchases must meet the property and content

requirements of the Wisconsin Administrative Code, Division of Adult Institutions

(DAI) policy, and facility policies. (Id., ¶ 8.) Per DAI Policy #309.20.03(I)(C)(13),
                                           2



       Case 1:19-cv-00265-WED Filed 01/27/21 Page 2 of 17 Document 48
inmates may possess up to 25 publications at one time, including books, magazines,

newspapers, maps, newsletters, etc. (Id., ¶ 9.) Inmates are prohibited from having

pornography, as defined by the Wisconsin Administrative Code and DAI policy. (Id.,

¶ 10.) Inmates are also prohibited from having publications that are inconsistent with

or that pose a threat to the inmates’ safety, treatment, or rehabilitative goals under

DAI Policy #309.04.01(V)(F)(7) and Wis. Admin. Code § DOC 309.04(4)(c)(8)(c). (Id.,

¶ 11.)

         When packages arrive at Waupun staff in the Property Department are the

first to open and review the contents. (ECF No. 39, ¶ 12.) If a publication clearly

violates a policy, such as containing nudity, pornography, or encouraging violence or

gang affiliation, it is denied by the Property Department and the inmate receives a

notification that he will not be receiving the publication. (Id.) Some publications

require additional scrutiny depending on the intended recipient. (Id., ¶ 13.) For

instance, officers are not necessarily able to determine when publications without

pornography may nevertheless be inconsistent with an inmate’s treatment or

rehabilitative goals. (Id.) An inmate’s status as a sex offender may impact the type of

publications that are approved for him, and staff in the Property Department are not

always aware of the inmates’ convictions or rehabilitative needs. (Id., ¶ 14.)

         During Bonis’s time at Waupun publications that might be prohibited as

inconsistent with an inmate’s treatment or rehabilitative goals were periodically

provided to her with a request for further review to make that determination. (ECF

No. 39, ¶¶ 15–16.) Each time she received a publication for review she approved or
                                          3



         Case 1:19-cv-00265-WED Filed 01/27/21 Page 3 of 17 Document 48
denied it based on the appropriateness of the images and content for the particular

inmate and tried to be consistent in her publication denials. (Id., ¶ 18.) Bonis relied

on her education, experience, training, and professional discretion and made

decisions within the guidelines of Wis. Admin. Code §§ DOC 309.04 and 309.05 and

related DAI policies. (Id., ¶ 19.)

         Bonis reviewed the materials in the Property Department. (ECF No. 39, ¶ 20.)

When she was finished with her review, she informed the Department which

publications she approved and which she denied. (Id.) Once she reviewed a

publication, she was no longer involved in what happened to it. (Id., ¶ 21.) If an

inmate disagreed with her denial of a publication, he was permitted to file an inmate

complaint through the Inmate Complaint Review System (ICRS). (Id., ¶ 22.) The

Institution Complaint Examiner (ICE) would then investigate the complaint, and the

ICE’s determination would be reviewed by the appropriate reviewing authority. (Id.,

¶ 23.)

         1.3 Sex Offender Treatment

         Kupsky has a criminal history involving sex offenses against minors. (ECF No.

39, ¶ 24.) On July 15, 2014, he was convicted of Fourth-Degree Sexual Assault in

Outagamie Case No. 13-CF-0810. (ECF No. 29, ¶ 25.) On October 9, 2017, in Door

County Case No. 14-CF-17, 1 he was convicted of First-Degree Assault – Sexual



1 In the defendants’ proposed findings of fact, they state that Kupsky was also
convicted of Cause Child under Age of 13 to View/Listen to Sexual Act. (ECF No. 39,
¶ 26.) However, Kupsky states in his responses to the proposed facts that he was
found not guilty of that charge. (ECF No. 44, ¶ 26.) According to the Wisconsin Circuit
                                           4



         Case 1:19-cv-00265-WED Filed 01/27/21 Page 4 of 17 Document 48
Contact with Person under Age of 13; Bail Jumping; Child Exploitation – Videos,

Records, etc.; and Possession of Child Pornography (Id., ¶ 26; ECF No. 44, ¶ 26.) On

December 12, 2018, Kupsky was convicted of Prisoner Throw/Expel Bodily

Substances in Dodge County Case No. 17-CF-427. (ECF No. 39, ¶ 27.) Finally, on May

24, 2019, he was convicted of First-Degree Child Sexual Assault – Sexual Contact

with Person Under Age of 13 in Outagamie County Case No. 18-CF-686. (Id., ¶ 28.)

      When an inmate begins his prison sentence he typically participates in an

intake process. (ECF No. 39, ¶ 29.) Inmates convicted of a sex offense are normally

evaluated by a psychologist and assigned a sex offender treatment need. (Id., ¶ 30.)

A sex offender assessment was completed for Kuspky on September 1, 2016, while he

was an inmate at Dodge Correctional Institution. (ECF No. 39, ¶ 31.) He refused to

participate in the in-person portion of the assessment, so the assessment was based

only on records. (Id., ¶ 32.) The September 14, 2016 Sex Offender Assessment Report

described a sexual assault committed by a 26-year-old Kupsky against his 12-year-

old girlfriend. (Id., ¶ 33; see also ECF No. 40-5 at 1.) The Report also noted Kupsky’s

opinion that the victim was lying and that he was not going to participate in any

treatment. (ECF No. 39, ¶ 34.) Based on a review of the records, Institution

Psychological Services recommended that Kupsky participate in SOT-2 treatment—

treatment for moderate risk sex offenders. Kupsky has not yet received any sex

offender treatment. (Id.) He was transferred to Waupun on October 3, 2016, and,



Court Access Program, Kupsky is correct. He was found not guilty of that offense. See
https://wcca.wicourts.gov/.
                                         5



       Case 1:19-cv-00265-WED Filed 01/27/21 Page 5 of 17 Document 48
besides some time at the Wisconsin Resource Center, has been at Waupun since. (Id.,

¶ 35.)

         1.4 Denied Books

         In July 2018 the Waupun Property Department sent Bonis a book to review—

Astra Lost in Space—so she could determine if it was appropriate for Kupsky to

receive. (ECF No. 39, ¶ 36.) She reviewed Kupsky’s file information, including the

Bureau of Classification and Movement/Classification Summary in the Corrections’

database, which contains current offense details, criminal history details, and

treatment programming information. (Id., ¶ 37.) After reviewing Kupsky’s record,

Bonis determined he should not have the book. (Id.) Bonis issued Kupsky a

memorandum on July 3, 2018, explaining:

         Due to the fact that you are an untreated, repeat sex offender with
         multiple underage victims, I am restricting you from possession of any
         materials which may contain nudity, depiction of young girls in scantily
         clad clothing, having subject matter that involves sexual violence or
         otherwise causing harm to a child.

(Id., ¶ 38.)

         On December 28, 2018, the Property Department received a book addressed to

Kupsky titled, So I’m a Spider, So What, Volume 4. (ECF No. 39, ¶ 39.) Because it

contained questionable content, the book was provided to Bonis for closer review and

evaluation as to whether Kupsky could have it. (Id., ¶ 40.) Bonis did not know the

girl in the image’s exact age (see ECF No. 45-1 at 9, ¶ 16), but the images in the book

contained pictures of young girls in scantily clad clothing (ECF No. 39, ¶ 39). Bonis

denied the book based on her prior review of Kupsky’s records because the book
                                            6



         Case 1:19-cv-00265-WED Filed 01/27/21 Page 6 of 17 Document 48
contained many sexualized depictions of young girls. (Id., ¶ 41.) She also consulted

with Dr. Van Buren, a licensed psychologist. (Id., ¶ 42.) Dr. Van Buren explained that

Kupsky should not have any publications containing “sexualized depictions of

children,” which means children depicted with enlarged breasts, revealing clothing

that would normally be worn by adults, and/or posed in sexually suggestive positions.

(Id., ¶ 43.)

       Bonis found that viewing the book So I’m a Spider, So What, Volume 4 would

reinforce Kupsky’s preoccupation that contributed to his incarceration in the first

place rather than engaging in pro-social activities. (ECF No. 39, ¶ 44.) Kupsky was

issued a Notice of Non-Delivery of Mail/Publication on December 29, 2018, explaining

that the book was denied. (Id., ¶ 46.) He signed the notice, indicating that the book

should be held pending review via the ICRS. (Id.)

       1.5 Inmate Complaint Review System

       The ICRS is a process by which inmates may file grievances related to

significant issues regarding rules, living conditions, and staff actions affecting

institution environment. (ECF No. 39, ¶ 47.) The Institution Complaint Examiner’s

office acknowledged receipt of Kupsky’s complaint (number WCI-2019-110) regarding

the denial of the book So I’m a Spider, So What, Volume 4. (Id., ¶ 48.) True and

accurate photocopies were taken of excerpts from the book. (Id.) Defendant Moon

investigated the complaint and concluded that Bonis had reviewed the book and

found it to be contraindicative to Kupsky’s rehabilitative goals. (Id., ¶ 49.) Moon found

that the denial of the book was based on Wis. Admin. Code §§ DOC 309.05(1)(2)(b)(4)
                                           7



        Case 1:19-cv-00265-WED Filed 01/27/21 Page 7 of 17 Document 48
and 309.04(4)(c)8. (Id., ¶ 50.) She also determined that Bonis had the education and

experience necessary to make this determination and declined to second-guess

Bonis’s decision. (Id., ¶ 51.) As such, Moon recommended that the complaint be

dismissed. (Id.) Warden Foster (not a defendant) accepted Moon’s recommendation

and dismissed the complaint on January 14, 2019. (Id., ¶ 52.)

       Kupsky appealed the warden’s decision to the Department of Correction’s

Office of the Secretary. (ECF No. 39, ¶ 53.) The Office of the Secretary dismissed

Kupsky’s appeal, finding that it was “in the best interest of the inmate’s rehabilitative

needs given the inmate’s offense, offense history and that the inmate remains in need

of offense related programming.” (Id., ¶ 54.) Kupsky thereafter did not let the

Property Department know how to dispose of the book. (Id., ¶¶ 57–58.) He could have

asked that it be destroyed, donated to a non-profit or to the facility, sent to a person

on his approved visiting list, or returned to the sender. (Id., ¶ 55.) The Property

Department maintains property until after the inmate complaint (if any) is resolved

and the inmate notifies the Department how he would like the publication disposed

of. (Id., ¶ 56.) After 30 days passed and Kupsky had not informed the Property

Department how to dispose of the book, York filled out the Disposition of Non-

Delivered Item(s) on form DOC-243 for Kupsky, and the book was disposed of. (Id., ¶

59.)

2. Summary Judgment Standard

       Summary judgment is required where “there is no genuine dispute as to any

material fact and the movant is entitled to judgment as a matter of law.” Fed. R. Civ.
                                           8



       Case 1:19-cv-00265-WED Filed 01/27/21 Page 8 of 17 Document 48
P. 56(a); see also Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 247-48 (1986); Celotex

Corp. v. Catrett, 477 U.S. 317, 323-24 (1986); Ames v. Home Depot U.S.A., Inc., 629

F.3d 665, 668 (7th Cir. 2011). When considering a motion for summary judgment, the

court takes evidence in the light most favorable to the non-moving party and must

grant the motion if no reasonable juror could find for that party. Anderson v. Liberty

Lobby, Inc., 477 U.S. 242, 248, 255 (1986). “Material facts” are those under the

applicable substantive law that “might affect the outcome of the suit.” Anderson, 477

U.S. at 248. A dispute over a “material fact” is “genuine” if “the evidence is such that

a reasonable jury could return a verdict for the nonmoving party.” Id.

      A party asserting that a fact cannot be disputed or is genuinely disputed must

support the assertion by:

           (A) citing to particular parts of materials in the record, including
           depositions, documents, electronically stored information, affidavits
           or declarations, stipulations (including those made for purposes of
           the motion only), admissions, interrogatory answers, or other
           materials; or

           (B) showing that the materials cited do not establish the absence or
           presence of a genuine dispute, or that an adverse party cannot
           produce admissible evidence to support the fact.

Fed. R. Civ. P. 56(c)(1)(A)-(B). “An affidavit or declaration used to support or oppose

a motion must be made on personal knowledge, set out facts that would be admissible

in evidence, and show that the affiant or declarant is competent to testify on the

matters stated.” Fed. R. Civ. P. 56(c)(4).




                                             9



       Case 1:19-cv-00265-WED Filed 01/27/21 Page 9 of 17 Document 48
3. Analysis

      The court allowed Kupsky to proceed on two claims: one under the First

Amendment and one under the Fourteenth Amendment.

      3.1 Defendant Moon

      Before examining the substance of Kupsky’s claim, the court will address

defendant Moon. The undisputed facts establish that Moon was only involved in the

underlying incident because she was the Institution Complaint Examiner. Under §

1983, only officials “who cause or participate in the [constitutional] violations are

responsible.” George v. Smith, 507 F.3d 605, 609 (7th Cir. 2007) (internal citations

omitted). Though complaint examiners can be liable if they fail to investigate the

alleged harm, Burks v. Raemisch, 555 F.3d 592, 595–96 (7th Cir. 2009), they are not

liable for rejecting an inmate’s complaint about an official’s alleged wrongdoing,

George, 507 F.3d at 609–610.

      The undisputed facts reflect that Moon investigated Kupsky’s complaint and

reviewed all pertinent documents before sending her recommendation to the warden.

(ECF No. 39, ¶¶ 49–51.) She was not involved in denying Kupsky the book, and “she

carried out her job exactly as she was supposed to.” Burks, 555 F.3d at 595. She is

entitled to summary judgment, and Kupsky’s claims against her are dismissed.

      3.2 First Amendment Claim

      As a prisoner Kupsky “retains those First Amendment rights that are not

inconsistent with his status as a prisoner or with legitimate penological objectives of

the correctional system.” Pell v. Procunier, 417 U.S. 817, 822 (1974). And refusing an
                                          10



       Case 1:19-cv-00265-WED Filed 01/27/21 Page 10 of 17 Document 48
inmate access to a book does “present[] a substantial First Amendment issue,” as

“[f]reedom of speech is not merely freedom to speak; it also freedom to read.” King v.

Fed. Bureau of Prisons, 415 F.3d 634, 638 (7th Cir. 2005). Even so, prisons still may

have “valid penological reasons for limiting prison inmates’ access to certain books.”

Id. But a prison must justify its interest in restricting an inmate’s access to a certain

book, and the restriction “is valid only if it is reasonably related to legitimate

penological interests.” Lindell v. Frank, 377 F.3d 655, 657 (7th Cir. 2004).

      Courts consider four factors when determining a particular restriction’s

constitutionality: (1) whether a rational connection exists between the prison policy

regulation and a legitimate governmental interest advanced as its justification; (2)

whether alternative means of exercising the right are available notwithstanding the

policy or regulation; (3) what effect accommodating the exercise of the right would

have on guards, other prisoners, and prison resources generally; and (4) whether

ready, easy-to-implement alternatives exist that would accommodate the prisoner’s

rights. Turner v. Safley, 482 U.S. 78, 89–91 (1987).

      The record shows that Bonis decided that Kupsky could not have the book So

I’m a Spider, So What, Volume 4 based on her determination that it was contrary to

his rehabilitative needs as an inmate convicted of sexual assault of a child. (ECF No.

39, ¶¶ 37, 41, 44.) Bonis had explained to Kupsky previously that she was restricting

him from any materials containing “nudity, depiction[s] of young girls in scantily clad

clothing, [or] having subject matter that involves sexual violence or otherwise causing

harm to a child.” (Id., ¶ 38.) When she received the copy of So I’m a Spider, So What,
                                           11



       Case 1:19-cv-00265-WED Filed 01/27/21 Page 11 of 17 Document 48
Volume 4, she consulted that prior decision about a different publication and with

psychologist Dr. Van Buren. (Id., ¶ 42.) She determined that the imagery in the book

would “reinforce Kupsky’s preoccupation that contributed to his incarceration in the

first place.” (Id., ¶ 44.)

       The record establishes that Bonis’s decision to restrict Kupsky from accessing

So I’m a Spider, So What, Volume 4 was rationally related to a legitimate government

interest: Kupsky’s rehabilitation. The logical connection between the restriction and

the asserted goal is apparent. See Turner, 482 U.S. at 89–90 (explaining that a

regulation cannot be sustained if the connection between it and the proffered foal is

“arbitrary or irrational”).

       The remaining Turner factors also reinforce this finding. See Van der Bosch v.

Raemisch, 658 F.3d 778, 785 n.6 (7th Cir. 2011) (quoting Mays v. Springborn, 575

F.3d 643, 648 (7th Cir. 2009). The second factor, whether Kupsky has alternative

means to exercise his First Amendment rights, also weighs in favor of the

reasonableness of the restriction. The particular right at issue is “substantial”

because restricting books can shut an inmate out of the “marketplace of ideas and

opinions,” which is what Free Speech protects. King v. Fed. Bureau of Prisons, 415

F.3d 634, 638 (7th Cir. 2005). But Kupsky can receive reading materials that do not

contain pornography, depictions of scantily glad women or girls, or subject matter

involving sexual violence or causing other harm to a child. (ECF No. 39, ¶ 38.) That

leaves plenty of material for Kupsky to read.



                                         12



       Case 1:19-cv-00265-WED Filed 01/27/21 Page 12 of 17 Document 48
       The third factor, which considers how accommodating the asserted right will

impact prison guards, other prisoners, and prison resources generally, also supports

the reasonableness of the restriction. As the Seventh Circuit has explained, allowing

Kupsky to have the book “could adversely affect the rehabilitation of other sex

offenders if they were able to access [it].” Kemper v. Kemper, 774 Fed. App’x 307, 309

(7th Cir. 2019). Indeed, Kupsky says in his complaint that he was reading another

inmate’s copy of So I’m a Spider, So What, Volume 4 before he ordered his own. (ECF

No. 1 at 3.)

       The fourth factor asks the court to consider whether ready, easy-to-implement

alternatives exist that would accommodate the prisoner’s rights. Though Kupsky has

suggested that the offending pages could just be removed, the court does not believe

he has shown doing so would be easy to implement or efficient. Though he posits that

there is no difference between paging through a book and removing pages, common

experience says otherwise. Flipping through a book takes far less effort than going

page by page and removing any page containing prohibited content. Furthermore,

any missed prohibited pages could negatively affect his or other inmates’

rehabilitation. Kupsky, therefore, has not identified any viable alternative that would

be efficient and not cost the prison its interest in his rehabilitation (or the

rehabilitation of other inmates). See id.

       Kupsky argues that Bonis’s decision was based on her opinion, not on facts.

But Kupsky is confusing opinion with professional judgment. He cannot create an

issue of fact by arguing only that he disagrees with her opinion or professional
                                            13



       Case 1:19-cv-00265-WED Filed 01/27/21 Page 13 of 17 Document 48
judgment. Indeed, even drawing all inferences in his favor, the court “must accord

deference to the views of prison authorities.” Beard v. Banks, 548 U.S. 521, 530 (2006)

(internal citation omitted). That is, courts “must accord substantial deference to the

professional judgment of prison administrators, who bear a significant responsibility

for defining the legitimate goals of a corrections system and for determining the most

appropriate means to accomplish them.” Overton v. Bazzetta, 539 U.S. 126, 132

(2003). To defeat summary judgment, Kupsky must “point to sufficient evidence

regarding such issues of judgment to allow him to prevail on the merits.” Beard, 548

U.S. at 530. That is, he must provide evidence that she did not base her decision on

her professional judgment. He has not done so.

      The undisputed facts establish that Bonis’s decision to deny Kupsky access to

So I’m a Spider, So What, Volume 4 was based on the institution’s legitimate

penological interest of rehabilitating Kupsky. She is entitled to summary judgment.

      Defendant York is also entitled to summary judgment. When the court

screened the complaint, the court allowed Kupsky to proceed against York because

Kupsky alleged York sent him the notice that he would not be allowed to have a copy

of So I’m a Spider, So What, Volume 4. (ECF No. 8 at 2.) Even assuming that York

sending the notice to Kupsky that he would not be allowed to have the book satisfies

§ 1983’s requirement that a defendant be personally involved in an alleged

constitutional deprivation, the court has already found that the restriction was

reasonably related to a legitimate penological interest.



                                          14



       Case 1:19-cv-00265-WED Filed 01/27/21 Page 14 of 17 Document 48
      3.3 Fourteenth Amendment Claim

      The court also allowed Kupsky to proceed on an equal protection claim under

the Fourteenth Amendment. The Equal Protection Clause of the Fourteenth

Amendment prohibits state action that discriminates on the basis of membership in

a protected class or that irrationally targets an individual for discriminatory

treatment as a so-called “class of one.” Reget v. City of La Crosse, 595 F.3d 691, 695

(7th Cir. 2010). A “class of one” claim requires that Kupsky to show he was

“intentionally treated differently from others similarly situated and that there is no

rational basis for the difference in treatment.” Geinosky v. City of Chicago, 675 F.3d

743, 747 (7th Cir. 2012) (citations omitted).

      Kupsky argues that the book is not prohibited for all inmates and, therefore, it

cannot be prohibited for any inmate. He says the institution “cannot treat inmates

on a case by case basis.” (ECF No. 45 at 3.) Kupsky is mistaken.

      All Wisconsin inmates are prohibited from having publications that are

contrary to their treatment or rehabilitative goals. (ECF No. 39, ¶ 11 (citing Wis.

Admin. Code § DOC 309.04(4)(c)(8)(c).) By their very nature, each inmate’s treatment

and rehabilitation needs are different and are determined on a case by case basis. For

that reason, “the rule that people should be ‘treated alike, under like circumstances

and conditions’ is not violated when one person is treated differently from others,

because treating like individuals differently is an accepted consequence of the

discretion granted [to prison officials]. In such situations, allowing a challenge based

on the arbitrary singling out of a particular person would undermine the very
                                          15



       Case 1:19-cv-00265-WED Filed 01/27/21 Page 15 of 17 Document 48
discretion that such state officials are entrusted to exercise.” Engquist v. Oregon Dept.

of Agr., 553 U.S. 591, 603 (2008).

      Kupsky must do more than show that he was treated differently than other

inmates; he must show that the different treatment was arbitrary. The court has

already determined that the restriction was based on a legitimate penological

interest. It was not arbitrary. The defendants are entitled to summary judgment on

the Equal Protection claim.

4. Conclusion

      IT IS THEREFORE ORDERED that the defendants’ motion for summary

judgment (ECF No. 32) is GRANTED. The Clerk of Court will enter judgment

accordingly.

      This order and the judgment to follow are final. A dissatisfied party may appeal

this court’s decision to the Court of Appeals for the Seventh Circuit by filing in this

court a notice of appeal within 30 days of the entry of judgment. See Federal Rule of

Appellate Procedure 3, 4. This court may extend this deadline if a party timely

requests an extension and shows good cause or excusable neglect for not being able

to meet the 30-day deadline. See Federal Rule of Appellate Procedure 4(a)(5)(A).

      Under certain circumstances, a party may ask this court to alter or amend its

judgment under Federal Rule of Civil Procedure 59(e) or ask for relief from judgment

under Federal Rule of Civil Procedure 60(b). Any motion under Federal Rule of Civil

Procedure 59(e) must be filed within 28 days of the entry of judgment. The court

cannot extend this deadline. See Federal Rule of Civil Procedure 6(b)(2). Any motion
                                           16



       Case 1:19-cv-00265-WED Filed 01/27/21 Page 16 of 17 Document 48
under Federal Rule of Civil Procedure 60(b) must be filed within a reasonable time,

generally no more than one year after the entry of the judgment. The court cannot

extend this deadline. See Federal Rule of Civil Procedure 6(b)(2).

      A party is expected to closely review all applicable rules and determine, what,

if any, further action is appropriate in a case.

      Dated at Milwaukee, Wisconsin this 27th day of January, 2021.




                                                   WILLIAM E. DUFFIN
                                                   U.S. Magistrate Judge




                                           17



       Case 1:19-cv-00265-WED Filed 01/27/21 Page 17 of 17 Document 48
